Per Curiam.

This is an appeal, pursuant to article 78 of the Civil Practice Law and Rules, seeking a review of the determination of the Board of Regents. The parts of the motion picture, directed by the Board of Regents to be eliminated as “ obscene. ”, in our opinion do not constitute an appeal to prurient interest in violation of the statute. (Matter of Excelsior Pictures Corp. v. Regents, 3 N Y 2d 237, 242; Kingsley Pictures Corp. v. Regents, 360 U. S. 684.) Determination annulled, and matter remitted with the direction to license the film, with $50 costs. Gibson, P. J., Herlihy, Taylor, Aulisi and Hamm, JJ., concur.